Citation Nr: 1116627	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had periods of active duty, and active duty for training, in the United States Army National Guard between December 1957 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In August and December of 2010, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss, and tinnitus, are not related to active service.   


CONCLUSION OF LAW

Bilateral hearing loss, and tinnitus, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he damaged his ears in an injury that occurred on the rocket range, when a rocket was fired prematurely.  He reported that he was in close proximity to the weapon and was unable to shield his ears.  He stated that his ears initially rang for several days and several years later the ringing returned.  He has asserted that this incident occurred in approximately February 1958.  He has also stated that he received treatment from an ear, nose, and throat specialist in about 1958 or 1959, but that he cannot recall the doctor's name.  See VA Forms 21-4142, dated in January 2008 and August 2010.  He has not asserted that he received any relevant inservice treatment.  See e.g., Veteran's claim (VA Form 21-526), received in December 2007; NA Forms 13055, received in January 2008 and August 2010; VA Form 21-4238, dated in August 2010; VA Form 21-0820, dated in October 2010.  

In December 2007, the Veteran filed his claims.  In October 2008, the RO denied the claims.  The Veteran has appealed.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medical relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's NGB 22 indicates that he served with an infantry unit in the Army National Guard of Missouri, and that his military occupational specialty was "Squad Leader."  A "retirement credits record" (NGB Form 23) indicates that the Veteran had several periods of "active duty or active duty training" between December 1957 and July 1962.  

Statements from the National Personnel Records Center (NPRC), dated in February and July of 2008, indicate that no service treatment reports are available, and that if they had ever existed, they would likely have been destroyed in the 1973 fire at the NPRC.  The NPRC appears to have requested any relevant records from the Surgeon General's Office (SGO), however, no relevant records have been obtained.  

In June 2008, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  The Veteran has been advised that no service treatment reports are available.  See 38 C.F.R. § 3.159(e) (2010); "report of contact" (VA Form 119), dated in August 2008.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2009 and 2010.  This evidence shows that the Veteran has tinnitus, and that he has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

More specifically, in a January 2009 letter, private audiologist, A. L.G., AuD CCC-A, stated that she was informed that the Veteran served as an "artillery leader" and was on the firing range every day.  He reported that a rocket launcher misfire during service.  His post-service history was noted to consist of 40 years as an accountant and auditor, and not to involve exposure to loud noises.  The 2009 report indicates that the Veteran was 73 years old.  It was stated that a current audiogram revealed mild to severe high frequency sensorineural hearing loss in both ears and tinnitus.  The examiner concluded that it is more likely than not that the Veteran's bilateral hearing loss and tinnitus were due to military noise exposure.  The examiner reasoned that even though service records of hearing loss or tinnitus were not available, it was documented "in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  The examiner indicated that the cause of tinnitus was "usually determined by finding the cause of any coexisting hearing loss," and that both hearing loss and tinnitus can be caused by noise exposure.      

In September 2010, the Veteran underwent a VA audio examination.  The report shows that the Veteran reported that a rocket had misfired near him during service.  He also reported that he occasionally hunted over the years.  An audiogram revealed mild to severe sensorineural hearing loss.  The examiner noted that "there is very little evidence to look at," that "nothing in his file confirms exposure to high noise levels, and that there were no service treatment reports.  The examiner stated, "Basically, all there is to go on is his statement of noise exposure.  I do not feel I can give an opinion regarding hearing loss and tinnitus and their relationship to his military service without resorting to speculation."  

The Board finds that the claims must be denied.  Even assuming arguendo that the Veteran's entire period of service is active duty service, there are no service treatment reports of record.  The earliest medical evidence of either ear hearing loss, or tinnitus, is dated in 2009.  This is no less than 46 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the September 2010 VA examination report shows that the VA audiologist indicated that the Veteran's C-file and medical records had been reviewed; there are no service treatment reports of record, and no relevant post-service medical records that are dated less than 46 years after service.  The examiner stated that any opinion would require resort to "speculation."  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching this decision, the Board has considered the January 2009 opinion.  However, to the extent that this opinion indicates that the Veteran reported that he had "duties as an artillery leader," there is nothing in the service records to show duty as an artillery leader, or to show that the Veteran ever had training in artillery.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Furthermore, although the Veteran asserted that he received treatment from an ear, nose, and throat specialist in about 1958 or 1959, he later reported that he never received any post-service treatment until January 2009.  See VA Forms 21-4142, dated in January 2008, August 2010, and January 2011; VA Form 21-0820, dated in October 2010.  In the opinion, the examiner did not discuss the 46-year gap between separation from service and the earliest post-service medical evidence of hearing loss or tinnitus.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  Finally, to the extent that the examiner stated that "outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram," she does not cite to any of the Veteran's medical evidence or clinical findings to support of this aspect of her opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from the reasoned analysis that the medical professional provides in support of his/her opinion).  Given these inconsistencies and other defects, this report is not afforded sufficient probative value to warrant a grant of either of the claims.  Id.; see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that bilateral hearing loss, and tinnitus, were caused or aggravated by service that ended in 1962.  The Veteran has stated that he had had tinnitus since his service.  He has not specifically stated when his hearing loss symptoms began.  This lay evidence is competent evidence to show that the Veteran experienced symptoms, to the extent claimed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay statements are insufficiently probative to warrant a grant of either of the claims.  The issues on appeal are based on the contentions that bilateral hearing loss, and tinnitus, were caused or aggravated by service that ended in 1962.  The Board finds that the medical evidence warrants greater probative value on these issues.  The Board first notes that, as previously discussed, the Veteran has provided conflicting accounts as to his post-service treatment.  In addition, and in any event, when the lack of service treatment records are considered together with the post-service medical records (which do not show any relevant treatment prior to 2009), the Board finds that this outweighs the lay statements, to the effect that the Veteran has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in April 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  As an initial matter, service treatment reports are not of record.  Reports from the National Personnel Records Center (NPRC), dated in 2008, indicate that there are no additional service treatment records available, and that any other records that may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, the RO made several requests to the NPRC to obtain any available service treatment records.  However, the NPRC reported that no additional records could be found.  In January 2008, the RO contacted the Veteran and notified him that his service treatment records were available.  In December 2010, the Veteran was advised of additional sources of evidence he could identify or submit pertinent to the claims.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination.  The examiner determined that an etiological opinion could not be provided with resort to speculation, explaining that no service treatment reports were available; the earliest relevant post-service medical record is dated in 2009 (about 46 years after service).  Therefore, the examiner's determination is accompanied by an adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


